UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-D ASSET-BACKED ISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the monthly distribution period from October 1, 2012 to October 31, 2012 Commission File Number of issuing entity: 333-166296-03 BMW VEHICLE LEASE TRUST 2012-1 (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 333-166296 BMW AUTO LEASING LLC (Exact name of depositor as specified in its charter) BMW FINANCIAL SERVICES NA, LLC (Exact name of sponsor as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization of the issuing entity) 38-6880782 (I.R.S. Employer Identification No.) c/o BMW Financial Services NA, LLC 300 Chestnut Ridge Road Woodcliff Lake, NJ 07677 (Address of principal executive offices of issuing entity) (Zip Code) 201-307-4000 (Telephone number including area code) Not Applicable (Former name, former address, if changed since last report) Registered/reporting pursuant to (check one) Name of exchange Title of class Section 12(b) Section 12(g) Section 15(d) (If Section 12(b)) Fixed Rate ClassA-1 Notes o o þ Fixed Rate ClassA-2 Notes o o þ Fixed Rate Class A-3 Notes o o þ Fixed Rate ClassA-4 Notes o o þ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o PART I — DISTRIBUTION INFORMATION Item1. Distribution and Pool Performance Information. Response to Item 1 is set forth in Exhibit 99.1. There is no activity to report under Rule 15Ga-1(a) under the Securities Exchange Act of 1934 with respect to BMW Vehicle Lease Trust 2012-1 for the distribution period commencing on October 1, 2012 and ending on October 31,2012.BMW Financial Services NA, LLC (CIK # 0001541188), as securitizer, most recently filed a Form ABS-15G on February 3, 2012 with respect to all asset-backed securities sponsored by it, including those securities issued by BMW Vehicle Lease Trust 2012-1. PART II — OTHER INFORMATION Item2. Legal Proceedings. None. Item3. Sales of Securities and Use of Proceeds. None. Item4. Defaults Upon Senior Securities. None. Item5. Submission of Matters to a Vote of Security Holders. None. Item6. Significant Obligors of Pool Assets. No updates to report. Item7. Significant Enhancement Provider Information. None. Item8. Other Information. None. Item9. Exhibits. (a) The following is a list of documents filed as part of this Report on Form 10-D: Exhibit 99.1Statement relating to the November 20, 2012 distribution. (b) The exhibit required to be filed by the registrant pursuant to Item 601 of Regulation S-K is listed above and in the Exhibit Index that immediately follows the signature page hereof. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: November 26, 2012 BMW VEHICLE LEASE TRUST 2012-1 (Issuing Entity) By:BMW Financial Services NA, LLC, solely as servicer By:/s/ Joachim Hensel Name: Joachim Hensel Title:Vice President – Finance & CFO EXHIBIT INDEX Exhibit Number Description Statement relating to the November 20, 2012 distribution.
